Name: Commission Implementing Regulation (EU) NoÃ 645/2013 of 4Ã July 2013 prohibiting fishing activities for traps registered in Spain fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45Ã ° W, and in the Mediterranean Sea
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe;  natural environment;  maritime and inland waterway transport
 Date Published: nan

 6.7.2013 EN Official Journal of the European Union L 187/2 COMMISSION IMPLEMENTING REGULATION (EU) No 645/2013 of 4 July 2013 prohibiting fishing activities for traps registered in Spain fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules on the common fisheries policy, (1) and in particular Article 36, paragraph 2 thereof, Whereas: (1) Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (2) fixes the amount of bluefin tuna which may be fished in 2013 in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by European Union fishing vessels and traps. (2) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007, (3) requires Member States to inform the Commission of the individual quota allocated to their vessels over 24 metres. For catching vessels less than 24 metres and for traps, Member States need to inform the Commission at least of the quota allocated to producer organisations or groups of vessels fishing with similar gear. (3) The Common Fisheries Policy is designed to ensure the long-term viability of the fisheries sector through sustainable exploitation of living aquatic resources based on the precautionary approach. (4) In accordance with Article 36, paragraph 2 of Council Regulation (EC) No 1224/2009, where the Commission finds that, on the basis of information provided by Member States and of other information in its possession, fishing opportunities available to the European Union, a Member State or group of Member States are deemed to have been exhausted for one or more gears or fleets, the Commission shall inform the Member State(s) concerned thereof and shall prohibit fishing activities for the respective area, gear, stock, group of stocks or fleet involved in those specific fishing activities. (5) The information in the Commission's possession indicates that the fishing opportunities for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea allocated to traps registered in Spain have been exhausted. (6) On the 10, 12 and 19 June, Spain informed the Commission of the fact that it had imposed a stop on the fishing activities of its 4 traps active in the 2013 bluefin tuna fishery with effect from 11 June for two traps, with effect from 12 June for one trap and with effect from 20 June for the remaining trap resulting in the prohibition of all the activities as of 20 June 2013 at 00:00. (7) Without prejudice to the actions by Spain mentioned above, it is necessary that the Commission confirms the prohibition of fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W and the Mediterranean Sea by traps registered in Spain with effect from 20 June 2013 at 00:00 at the latest. HAS ADOPTED THIS REGULATION: Article 1 Fishing for bluefin tuna in the Atlantic Ocean, east of longitude 45 ° W, and the Mediterranean Sea by traps registered in Spain shall be prohibited as from 20 June 2013 at 00:00 at the latest. Bluefin tuna caught by those traps as from that date shall not be retained on board, placed in cages for fattening or farming, transhipped, transferred, harvested or landed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2013. For the Commission, On behalf of the President, Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p.1 (2) OJ L 23, 25.1.2013, p.1 (3) OJ L 96, 15.4.2009, p.1